Exhibit 10.16

INDEPENDENT CONSULTING AGREEMENT

This Independent Consulting Agreement (“Agreement”), effective as of the 2nd day
of August, 2010 (“Effective Date”) is entered into by and between PUBLIC MEDIA
WORKS, INC., a Delaware corporation (herein referred to as the “Company”) and
SALZWEDEL FINANCIAL COMMUNICATIONS, INC., an Oregon corporation (herein referred
to as the “Consultant”).

RECITALS

WHEREAS, the Company is a publicly-held corporation with its common stock traded
on the OTCBB

WHEREAS, Company desires to engage the services of Consultant to represent the
company in investors’ communications and public relations with existing
shareholders, brokers, dealers and other investment professionals as to the
Company’s current and proposed activities, and to consult with management
concerning such Company activities;

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:

1. Term of Consultancy. Company hereby agrees to retain the Consultant to act in
a consulting capacity to the Company, and the Consultant hereby agrees to
provide services to the Company commencing immediately and ending on February 2,
2011 unless otherwise terminated earlier as provided herein.

2. Duties of Consultant. The Consultant agrees that it will generally provide
the following specified consulting services through its officers and employees
during the term specified in Section 1, above.

(a) Consult with and assist the Company in developing and implementing
appropriate plans and means for presenting the Company and its business plans,
strategy and personnel to the financial community, establishing an image for the
Company in the financial community, and creating the foundation for subsequent
financial public relations efforts;

(b) Introduce the Company to the financial community, including, but not limited
to, retail brokers, buy side and sell side institutional managers, portfolio
managers, analysts, and financial public relations professionals;

(c) With the cooperation of the Company, maintain an awareness during the term
of this Agreement of the Company’s plans, strategy and personnel, as they may
evolve during such period, and consult and assist the Company in communicating
appropriate information regarding such plans, strategy and personnel to the
financial community;

(d) Assist and consult the Company with respect to its (i) relations with
stockholders, (ii) relations with brokers, dealers, analysts and other
investment professionals, and (iii) financial public relations generally;

 

Consulting Agreement - Page 1 of 7



--------------------------------------------------------------------------------

(e) Perform the functions generally assigned to stockholder relations and public
relations departments in major corporations, including responding to telephone
and written inquiries (which may be referred to the Consultant by the Company);
reviewing press releases before they are released by the Company as well as
reports and other communications with or to shareholders, the investment
community and the general public; consulting with respect to the timing, form,
distribution and other matters related to such releases, reports and
communications; and, at the Company’s request and subject to the Company’s
securing its own rights to the use of its names, marks, and logos, consulting
with respect to corporate symbols, logos, names, the presentation of such
symbols, logos and names, and other matters relating to corporate image;

(f) Upon and with the Company’s direction and written approval, disseminate
information regarding the Company to shareholders, brokers, dealers, other
investment community professionals and the general investing public;

(g) Upon and with the Company’s direction, conduct meetings, in person or by
telephone, with brokers, dealers, analysts and other investment professionals to
communicate with them regarding the Company’s plans, goals and activities, and
assist the Company in preparing for press conferences and other forums involving
the media, investment professionals and the general investment public;

(h) At the Company’s request, review business plans, strategies, mission
statements budgets, proposed transactions and other plans for the purpose of
advising the Company of the public relations implications thereof; and

(i) Otherwise perform as the Company’s consultant for public relations and
relations with financial professionals.

3. Allocation of Time and Energies. The Consultant hereby promises to perform
and discharge faithfully the responsibilities which may be assigned to the
Consultant from time to time by the officers and duly authorized representatives
of the Company in connection with the conduct of its financial and public
relations and communications activities, so long as such activities are in
compliance with applicable securities laws and regulations. Consultant and staff
shall diligently and thoroughly provide the consulting services required
hereunder. Although no specific hours-per-day requirement will be required,
Consultant and the Company agree that Consultant will perform the duties set
forth herein above in a diligent and professional manner. The parties
acknowledge and agree that a disproportionately large amount of the effort to be
expended and the costs to be incurred by the Consultant and the benefits to be
received by the Company are expected to occur within or shortly after the first
two months of the effectiveness of this Agreement. It is explicitly understood
that neither the price of the Company’s Common Stock, nor the trading volume of
the Company’s common stock hereunder measure Consultant’s performance of its
duties. It is also understood that the Company is entering into this Agreement
with Consultant, a corporation and not any individual member or employee
thereof, and, as such, Consultant will not be deemed to have breached this
Agreement if any member, officer or director of the Consultant leaves the firm
or dies or becomes physically unable to perform any meaningful activities during
the term of the Agreement, provided the Consultant otherwise performs its
obligations under this Agreement.

 

Consulting Agreement - Page 2 of 7



--------------------------------------------------------------------------------

4. Remuneration.

4.1

(a) For undertaking this engagement, for previous services rendered, and for
other good and valuable consideration, the Company agrees to issue, or have
issued, to the Consultant a “Commencement Bonus” of 800,000 (Eight Hundred
Thousand) shares of the Company’s common stock (“Common Stock”). This
“Commencement Bonus” shall be fully paid and non-assessable and stock
certificates representing the Commencement Bonus shall be issued and delivered
to Consultant within 30 days of execution of this Agreement. Additionally, the
Company agrees to pay Consultant the sum of $10,000.00 cash per month due and
payable on the 2nd of each month of this Agreement with the first such payment
due on August 2, 2010.

(b) The Company agrees that the Consultant may, in its sole discretion, extend
this agreement for a second six month term beginning on February 3, 2011 and
ending on August 3, 2011 and the Company agrees to issue, or have issued to the
Consultant an additional “Commencement Bonus” of 1,000,000 (One Million) shares
of the Company’s common stock (“Common Stock”) to be issued and delivered to the
Consultant within 30 days of the executed agreement extension. Consultant Agrees
to notify the Company, in written or electronic form, of its intention to extend
the agreement prior to August 2, 2011 and the Company Agrees that, upon this
notification, an addendum to this consulting agreement containing the provisions
of the agreement extension will be made and ratified by both the Consultant and
the Company.

(c) Consultant agrees that the Company may, in its sole discretion, cause one or
more shareholders of the Company to deliver any of or all of the Shares to be
issued and delivered to Consultant hereunder.

4.2 The Company understands and agrees that Consultant has foregone significant
opportunities to accept this engagement and that the Company derives substantial
benefit from the execution of this Agreement and the ability to announce its
relationship with Consultant. The Commencement Bonus, therefore, constitutes
payment for Consultant’s agreement to consult to the Company and is a
nonrefundable, non-apportionable, and non-ratable retainer and is not a
prepayment for future services. If the Company decides to terminate this
Agreement prior to February 2, 2011, for any reason whatsoever, it is agreed and
understood that Consultant will not be requested or demanded by the Company to
return any of the shares of Common Stock paid to it as Commencement Bonus
referred to in paragraph 4.1 hereunder. Further, if and in the event the Company
is acquired during the term of this Agreement, it is agreed and understood
Consultant will not be requested or demanded by the Company to return any of the
shares of Common Stock paid to it hereunder. Consultant agrees and understands
that if during the term of this Agreement, Consultant performs substantial
services for any direct competitor of the Company, then the Shares issued to
Consultant hereunder will be forfeited.

4.3 Consultant agrees that it will not sell or transfer any of these Shares
issued to it hereunder prior to the earlier of February 2, 2011 or the
termination of this Agreement by the Company.

4.4 Company warrants that the Shares issued to Consultant under this Agreement
by the Company shall be or have been validly issued, fully paid and
non-assessable and that the Company’s board of directors has or shall have duly
authorized the issuance and any transfer of them to Consultant.

 

Consulting Agreement - Page 3 of 7



--------------------------------------------------------------------------------

4.5 Consultant acknowledges that the Shares to be issued pursuant to this
Agreement have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”) and accordingly are “restricted securities” within the
meaning of Rule 144 of the Act. As such, the Shares may not be resold or
transferred unless the Company has received an opinion of counsel and in form
reasonably satisfactory to the Company that such resale or transfer is exempt
from the registration requirements of that Securities Act. Consultant agrees
that during the term of this Agreement, that it will not sell or transfer any of
the Shares issued to it hereunder, except to the Company; nor will it pledge or
assign such Shares as collateral or as security for the performance of any
obligation, or for any other purpose.

4.6 In connection with the acquisition of the Shares, Consultant represents and
warrants to the Company, to the best of its/his knowledge, as follows:

(a) Consultant has been afforded the opportunity to ask questions of and receive
answers from duly authorized officers or other representatives of the Company
concerning an investment in the Shares, and any additional information that the
Consultant has requested.

(b) Consultant’s investment in restricted securities is reasonable in relation
to the Consultant’s net worth. Consultant has had experience in investments in
restricted and publicly traded securities, and Consultant has had experience in
investments in speculative securities and other investments that involve the
risk of loss of investment. Consultant acknowledges that an investment in the
Shares is speculative and involves the risk of loss. Consultant has the
requisite knowledge to assess the relative merits and risks of this investment
without the necessity of relying upon other advisors, and Consultant can afford
the risk of loss of his entire investment in the Shares. Consultant is an
accredited investor, as that term is defined in Regulation D promulgated under
the Securities Act.

(c) Consultant is acquiring the Shares for the Consultant’s own account for
long-term investment and not with a view toward resale or distribution thereof
except in accordance with applicable securities laws.

5. Non-Assignability of Services. Consultant’s services under this contract are
offered to Company only and may not be assigned by Company to any entity with
which Company merges or which acquires the Company or substantially all of its
assets wherein the Company becomes a minority constituent of the combined
Company. In the event of such merger or acquisition, all compensation to
Consultant herein under the schedules set forth herein shall remain due and
payable, and any compensation received by the Consultant may be retained in the
entirety by Consultant, all without any reduction or pro-rating and shall be
considered and remain fully paid and non-assessable. Notwithstanding the
non-assignability of Consultant’s services, Company shall assure that in the
event of any merger, acquisition, or similar change of form of entity, that its
successor entity shall agree to complete all obligations to Consultant,
including the provision and transfer of all compensation herein, and the
preservation of the value thereof consistent with the rights granted to
Consultant by Company herein. Consultant shall not assign its rights or delegate
its duties hereunder without the prior written consent of Company.

6. Expenses. Consultant agrees to pay for all its expenses (phone, labor, etc.),
other than extraordinary items (travel and entertainment required by/or
specifically requested by the Company, luncheons or dinners to large groups of
investment professionals, mass faxing to a sizable percentage of the Company’s
constituents, investor conference calls, print advertisements in publications,
etc.)

 

Consulting Agreement - Page 4 of 7



--------------------------------------------------------------------------------

approved by the Company prior to its incurring an obligation for reimbursement.
The Company agrees and understands that Consultant will not be responsible for
preparing or mailing due diligence and/or investor packages on the Company, and
that the Company will have some means to prepare and mail out investor packages
at the Company’s expense.

7. Indemnification. The Company warrants and represents that all oral
communications, written documents or materials furnished to Consultant or the
public by the Company with respect to financial affairs, operations,
profitability and strategic planning of the Company are accurate in all material
respects and Consultant may rely upon the accuracy thereof without independent
investigation. The Company will protect, indemnify and hold harmless Consultant
against any claims or litigation including any damages, liability, cost and
reasonable attorney’s fees as incurred with respect thereto resulting from
Consultant’s communication or dissemination of any said information, documents
or materials excluding any such claims or litigation resulting from Consultant’s
communication or dissemination of information not provided or authorized by the
Company.

8. Representations. Consultant represents that it is not required to maintain
any licenses and registrations under federal or any state regulations necessary
to perform the services set forth herein. Consultant acknowledges that, to the
best of its knowledge, the performance of the services set forth under this
Agreement will not violate any rule or provision of any regulatory agency having
jurisdiction over Consultant. Consultant acknowledges that, to the best of its
knowledge, Consultant and its officers and directors are not the subject of any
investigation, claim, decree or judgment involving any violation of the SEC or
securities laws. Consultant further acknowledges that it is not a security
Broker Dealer or a registered investment advisor. Company acknowledges that, to
the best of its knowledge, that it has not violated any rule or provision of any
regulatory agency having jurisdiction over the Company. Company acknowledges
that, to the best of its knowledge, Company is not the subject of any
investigation, claim, decree or judgment involving any violation of the SEC or
securities laws.

9. Legal Representation. Each of Company and Consultant represents that they
have consulted with independent legal counsel and/or tax, financial and business
advisors, to the extent that they deemed necessary.

10. Termination. The Company has the exclusive right to terminate this Agreement
at any time during the Term of this Agreement, upon providing Consultant five
(5) days written notice of Company’s intention to terminate.

11. Status as Independent Contractor. Consultant’s engagement pursuant to this
Agreement shall be as independent contractor, and not as an employee, officer or
other agent of the Company. Neither party to this Agreement shall represent or
hold itself out to be the employer or employee of the other. Consultant further
acknowledges the consideration provided hereinabove is a gross amount of
consideration and that the Company will not withhold from such consideration any
amounts as to income taxes, social security payments or any other payroll taxes.
All such income taxes and other such payment shall be made or provided for by
Consultant and the Company shall have no responsibility or duties regarding such
matters. Neither the Company nor the Consultant possesses the authority to bind
each other in any agreements without the express written consent of the entity
to be bound.

 

Consulting Agreement - Page 5 of 7



--------------------------------------------------------------------------------

12. Attorney’s Fee. If any legal action or any arbitration or other proceeding
is brought for the enforcement or interpretation of this Agreement, or because
of an alleged dispute, breach, default or misrepresentation in connection with
or related to this Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorneys’ fees and other costs in connection
with that action or proceeding, in addition to any other relief to which it or
they may be entitled.

13. Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.

14. Notices. All notices, requests, and other communications hereunder shall be
deemed to be duly given if sent by U.S. mail, postage prepaid, addressed to the
other party at the address as set forth herein below:

To the Company:

Public Media Works, Inc.

Garrett Cecchini, Chairman of the Board of Directors

2330 Marinship Way Suite 300

Sausalito, CA 94965

Tel- 415-729-8000

Fax- 415-729-8021

To the Consultant:

Salzwedel Financial Communications, Inc.

Jeffrey L. Salzwedel, President

1800 SW Blankenship Rd. Suite 275

West Linn, OR 97068

Tel – (503) 722-7300

Fax – (503) 722-7311

Jeff@sfcinc.com

It is understood that either party may change the address to which notices for
it shall be addressed by providing notice of such change to the other party in
the manner set forth in this paragraph.

15. Choice of Law, Jurisdiction and Venue. This Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of Oregon. The
parties agree that Clackamas County, Oregon will be the venue of any dispute and
will have jurisdiction over all parties.

16. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the alleged breach thereof, or relating to Consultant’s activities
or remuneration under this Agreement, shall be settled by binding arbitration in
Clackamas County, OR in accordance with the applicable rules of the American
Arbitration Association, Commercial Dispute Resolution Procedures, and judgment
on the award rendered by the arbitrator(s) shall be binding on the parties and
may be entered in any court having jurisdiction.

 

Consulting Agreement - Page 6 of 7



--------------------------------------------------------------------------------

17. Complete Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof. This Agreement and its terms may
not be changed orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

AGREED TO: Company: PUBLIC MEDIA WORKS, INC. By:  

/s/ Garrett Cecchini

Name:   Garrett Cecchini Title:   Chairman of the Board of Directors and its
duly authorized agent Consultant: SALZWEDEL FINANCIAL COMMUNICATIONS, INC. By:  

/s/ Jeffrey Salzwedel

Name:   Jeffrey L. Salzwedel Title:   President and its duly authorized agent

 

Consulting Agreement - Page 7 of 7